EXHIBIT 99.1 WILLIS GROUP HOLDINGSFACT BOOKFOR THE QUARTER ENDEDJUNE 30, 2 •Leading global insurance broker •Broad range of professional insurance, reinsurance, riskmanagement, financial and human resource consulting and actuarialservices •Global distribution capabilities to meet risk management needs oflarge multinational and middle market clients •More than 400 offices in 120 countries, with approximately 17,000employees •2009 total revenues $3.3 billion •Strong sales culture and relentless focus on cost control •Market capitalization $5.3 billion (as of August 2, Willis snapshot 3 •2 percent reported growth in commissions and fees (C&F) •4 percent organic growth in C&F - strong new business generation and steady retention •(1) percent in North America, •8 percent in International, and •7 percent in Global (reinsurance and specialties) •Steady adjusted operating margin •Organic revenue growth and cost discipline while investing for growth •Shaping our Future (profitable growth initiatives) net benefits of approximately $13 million •Adjusted EPS from continuing operations of $0.54 (includes $0.03 of favorable FX) “Our second quarterresults reflect thestrength of ourgeographic diversity andrelentless focus ongrowing our business” 2Q09 2Q10 Revenue $784 $799 Organic C&F growth 1% 4% Expenses $619 $630 Operating margin 21.0% 21.2% Adjusted operating margin 21.2% 21.4% Adjusted EPS fromcontinuing operations $0.52 $0.54 ($ in millions, except for adjusted EPS) See important disclosures regarding Non-GAAP measures on page 25 Group financial summary - 2Q 2010 4 •4 percent reported growth in commissions and fees (C&F) •4 percent organic growth in C&F •0 percent in North America, •6 percent in International, and •7 percent in Global (reinsurance and specialties) •150 basis points increase in adjusted operating margin •Organic revenue growth and cost discipline while investing for growth •Shaping our Future (profitable growth initiatives) net benefits of approximately $26 million •Adjusted EPS from continuing operations of $1.80 (includes $0.09 of favorable FX) Continued solidperformance;positive organicgrowth and costdiscipline 2Q09 YTD 2Q10 YTD Revenue $1,714 $1,771 Organic C&F growth 2% 4% Expenses $1,275 $1,301 Operating margin 25.6% 26.5% Adjusted operating margin 25.8% 27.3% Adjusted EPS fromcontinuing operations $1.68 $1.80 ($ in millions, except for adjusted EPS) See important disclosures regarding Non-GAAP measures on page 25 Group financial summary - 2Q YTD 2010 5 Average 2005 - 2009 Willis4% Peers0% Note:Peer averages are based on Willis estimates using public information from AJG, AON, BRO, MMC See important disclosures regarding Non-GAAP measures on page 25 Organic growth in commissions and fees exceeds peers 6 % Organic growth in commissions and fees See important disclosures regarding Non-GAAP measures on page 25 6% average net new underlying business 2005 - 2009 Growth driven by strong new business production 7 Average 2005 - 2009 Willis22% Peers20% See important disclosures regarding Non-GAAP measures on page 25 Note:Peer averages are based on Willis estimates using public information from AJG, AON, BRO, MMC Adjusted operating margin exceeds peers 8 NORTH AMERICA INTERNATIONAL •Organic C&F growth of (1) percent, up from(8) percent in year ago quarter •New business generation in the teens,improved retention with continued softmarket and economic headwinds •Strong results from specialty businesses;2 percent growth from Employee Benefits •Operating margin of 20.5 percent •Organic C&F growth of 8 percent; doubledigit new business generation •Double digit growth in Latin America, Asiaand Eastern Europe •UK modestly positive after several negativequarters •Operating margin of 23.5 percent GLOBAL •Strong organic C&F growth of 7 percent,double digit new business generation •Willis Capital Markets & Advisory largestcontributor to growth; primarily transactionbased revenues •Reinsurance growth modest; strong newbusiness while market remains soft •Global Specialties growth led by Financialand Executive Risk and Energy •Operating margin of 31.8 percent 2009 COMMISSIONS AND FEES See important disclosures regarding Non-GAAP measures on page 25 Segment highlights - 2Q 2010 9 Segment overview 2009 commissions and fees 2009
